Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Status
         Claims 1-20 have been considered and are pending examination. Claim(s) 1, 11, 16 have been amended.


Information Disclosure Statement
The information disclosure statement(s) (IDS(s)) submitted on 05/16/2022  was filed for Application Number 17072530.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment
This Office Action has been issued in response to amendment filed on 08/04/2022.



NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the
prior art references and any interpretation of the reference should not be considered to
be limiting in any way. A reference is relevant for all it contains and may be relied upon
for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 6, 7, 10, 11, 16, 17 of instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 8, 11, 15, 16, 19 of U.S. Application No. 16787519. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants. An analysis of the non-statutory double patenting rejection is presented in the table below:

Comments
Instant Application 17072530
Application 16787519
Obvious in view of Awasthi (U.S. Publication Number 2020/0293501)
1. A method comprising: identifying a physical location associated with a pattern of access requests for a dataset stored on a first storage system; identifying, based in part on a physical location of the first storage system, a second storage system having a physical location that is closer to the physical location associated with the pattern of access requests than the first storage system; and determining, in dependence upon a set of metrics including one or more performance metrics associated with migrating the dataset to the second storage system and one or more cost metrics associated with migrating the dataset to the second storage system, whether to migrate the dataset to the second storage system.
10. The method of claim 1 further comprising determining, in dependence upon one or more policies, whether to permit the dataset to be migrated from the first storage system to the second storage system.
1. A method of ensuring compliance with geography-based data movement restrictions, the method comprising: identifying a physical location of a source storage system on which a dataset is stored; identifying a physical location of a target storage system upon which the dataset could be stored; and determining, in dependence upon one or more policies, whether to permit the dataset to be migrated from the source storage system to the target storage system.
Similar Scope

7. The method of claim 1 further comprising, responsive to affirmatively determining to migrate the dataset from the first storage system to the second storage system, initiating transmission of the dataset from the first storage system to the second storage system.
2. The method of claim 1 further comprising, responsive to determining to permit the dataset to be migrated from the source storage system to the target storage system, initiating transmission of the dataset from the source storage system to the target storage system.
8. The cloud-based service of claim 7 further comprising computer program instructions that, when executed, cause the cloud-based service to carry out the step of, responsive to determining to permit the dataset to be migrated from the source storage system to the target storage system, initiating transmission of the dataset from the source storage system to the target storage system.
Similar Scope

6. The method of claim 1, wherein at least one of the first storage system and the second storage system is a cloud-based storage system.
5. The method of claim 1 wherein at least one of the storage systems is a cloud-based storage system.
11. The cloud-based service of claim 7 wherein at least one of the storage systems is a cloud- based storage system.
19. The computer program product of claim 15 wherein at least one of the storage systems is a cloud-based storage system.
Obvious in view of Awasthi (U.S. Publication Number 2020/0293501)
11. An apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: identifying a physical location associated with a pattern of access requests for a dataset stored on a first storage system; identifying, based in part on a physical location of the first storage system, a second storage system having a physical location that is closer to the physical location associated with the pattern of access requests than the first storage system; and determining, in dependence upon a set of metrics including one or more performance metrics associated with migrating the dataset to the second storage system and one or more cost metrics associated with migrating the dataset to the second storage system, whether to migrate the dataset to the second storage system
7. A cloud-based service, the cloud-based service including computer program instructions that, when executed, cause the cloud-based service to carry out the steps of: identifying a physical location of a source storage system on which a dataset is stored; identifying a physical location of a target storage system upon which the dataset could be stored; and determining, in dependence upon one or more policies, whether to permit the dataset to be migrated from the source storage system to the target storage system
Obvious in view of Awasthi (U.S. Publication Number 2020/0293501)
16. A computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of. identifying a physical location associated with a pattern of access requests for a dataset stored on a first storage system; identifying, based in part on a physical location of the first storage system, a second storage system having a physical location that is closer to the physical location associated with the pattern of access requests than the first storage system; and 1005590US02 determining, in dependence upon a set of metrics including one or more performance metrics associated with migrating the dataset to the second storage system and one or more cost metrics associated with migrating the dataset to the second storage system, whether to migrate the dataset to the second storage system
15. A computer program product for ensuring compliance with geography-based data movement restrictions, the computer program product disposed upon a computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of: identifying a physical location of a source storage system on which a dataset is stored; identifying a physical location of a target storage system upon which the dataset could be stored; and determining, in dependence upon one or more policies, whether to permit the dataset to be migrated from the source storage system to the target storage system.
Similar Scope

17. The computer program product of claim 16 further comprising computer program instructions that, when executed, cause the computer to carry out the step of, responsive to affirmatively determining to migrate the dataset from the first storage system to the second storage system, initiating transmission of the dataset from the first storage system to the second storage system.
16. The computer program product of claim 15 further comprising computer program instructions that, when executed, cause the computer to carry out the step of, responsive to determining to permit the dataset to be migrated from the source storage system to the target storage system, initiating transmission of the dataset from the source storage system to the target storage system.



Claims  1, 6, 7, 10, 11, 16, 17 are rejected on the ground of non-statutory double
patenting as being unpatentable over claims 1, 2, 5, 7, 8, 11, 15, 16, 19 of U.S. Application 16787519 in view of Awasthi (U.S. Publication Number 2020/0293501)

As per independent claims 1, 11, 16, taking claim 11 as exemplary, Awasthi teaches “including one or more performance metrics associated with migrating the dataset to the second storage system and one or more cost metrics associated with migrating the dataset to the second storage system” Awasthi [0017], [0018], [0031], [0041], [0050], [0053], [0057] discloses data migration determined or suggested based on performance metrics (i.e. latencies and bandwidth) and cost metrics (migration/storage/replication cost and analysis of comparisons of performance gain or losses)
Given the teaching of Awasthi, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of US Application 16787519 with including one or more performance metrics associated with migrating the dataset to the second storage system and one or more cost metrics associated with migrating the dataset to the second storage system. The motivation would be that, as taught by in Awasthi [0018], [0050], [0053]), using a data placement system improves performance by monitoring data accesses and dynamically generating a suggestions to migrate data based on analysis/simulations for a better optimized access.


Response to Arguments

Applicant's arguments have been fully considered but are moot in view of new grounds of rejection as necessitated by the amendments. Accordingly, this action has been made FINAL.

Examiner withdraws the 101 rejection in favor of the claim amendments.

See below for updated rejection for amended language.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 2, 7, 11, 12, 15, 16, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Publication Number 2019/0102091) in view of Awasthi (U.S. Publication Number 2020/0293501).

Referring to claims 1, 11 and 16, taking claim 11 as exemplary, Brown teaches 11. An apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within it computer program instructions that, when executed by the computer processor, cause the apparatus to carry out steps of:” Brown Figure 3 element 301, [0040]-[0043] discloses processor and medium storing instructions executed by processor “identifying a physical location associated with a pattern of access requests for a dataset stored on a first storage system;” Brown [0007], [0009], [0010], [0011], [0024], [0029] discloses identifying locations of source compute nodes (the process generating access requests) and associated NVM regions storing data from access requests “identifying, based in part on a physical location of the first storage system, a second storage system having a physical location that is closer to the physical location associated with the pattern of access requests than the first storage system; 
Brown Does not explicitly teach “determining, in dependence upon a set of metrics including one or more performance metrics associated with migrating the dataset to the second storage system and one or more cost metrics associated with migrating the dataset to the second storage system, whether to migrate the dataset to the second storage system.”
However, Awasthi teaches “ determining, in dependence upon a set of metrics including one or more performance metrics associated with migrating the dataset to the second storage system and one or more cost metrics associated with migrating the dataset to the second storage system, whether to migrate the dataset to the second storage system.” Awasthi [0017], [0018], [0031], [0041], [0050], [0053], [0057] discloses data migration determined or suggested based on performance metrics (i.e. latencies and bandwidth) and cost metrics (migration/storage/replication cost and analysis of comparisons of performance gain or losses)    
Brown and Awasthi are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Awasthi, that a data placement system improves performance by monitoring data accesses and dynamically generating a suggestions to migrate data based on analysis/simulations for a better optimized access (Awasthi [0018], [0050], [0053]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Awasthi’s data placement system in the system of Brown to improve performance by monitoring data accesses and dynamically generating a suggestions to migrate data based on analysis/simulations for a better optimized access
As per the non-exemplary claims 1 and 16, these claims have similar limitations and are rejected based on the reasons given above.

As per claim 2, the combination of  Brown and Awasthi teaches “2. The method of claim 1, wherein the physical location associated with the pattern of access requests is determined from a physical location of one or more computing devices sending the access requests.” Brown [0007], [0009], [0010], [0011], [0024], [0029] discloses identifying locations of source compute nodes (the process generating access requests) and associated NVM regions storing data from access requests

Referring to claims 7, 12 and 17, taking claim 12 as exemplary, the combination of  Brown and Awasthi teaches “12. The apparatus of claim 11 further comprising computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the step of, responsive to affirmatively determining to migrate the dataset from the first storage system to the second storage system, initiating transmission of the dataset from the first storage system to the second storage system.” Brown [0023], [0043], claims 1, 4, 20 discloses that responsive to a decision to move data based on a determination of a request pattern, data is moved to a second non-volatile media which is close to that is closer to a node executing the process that generated the access requests.  
As per the non-exemplary claims 7 and 17, these claims have similar limitations and are rejected based on the reasons given above.

Referring to claims 15 and 20, taking claim 15 as exemplary, the combination of  Brown and Awasthi teaches “15. The apparatus of claim 11, wherein the physical location associated with the pattern of access requests is determined from a physical location of one or more computing devices sending the access requests.” Brown [0007], [0009], [0010], [0011], [0024], [0029] discloses identifying locations of source compute nodes (i.e. process generating access requests) and associated NVM regions storing data from process that generated the access requests.  
As per the non-exemplary claim 20, this claim has similar limitations and is rejected based on the reasons given above.


Claim(s) 3, 5, 6, 8, 10, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Publication Number 2019/0102091) in view of Awasthi (U.S. Publication Number 2020/0293501) and further view of Bhorkar (U.S. Publication Number 2020/0371893).

As per claim 3 , the combination of  Brown and Awasthi teaches all the limitations of claim 2  from which claim 3 depends.
the combination of  Brown and Awasthi does not explicitly teach “wherein at least one of the computing devices is an edge server in a cloud environment that includes the second storage system.”
However, Bhorkar teaches “wherein at least one of the computing devices is an edge server” Bhorkar Figure 2D elements 241, 245, [0032], [0045], [0062], [0063]  (see also [0031], [0044], [0049], [0069]) discloses edge computing unit located in edge node, placing applications with low latency requirements at edge/fog nodes or policies restricting application to execute at an edge node “ in a cloud environment that includes the second storage system.” Bhorkar  [0053]-[0056], (see also Figure 3, [0058], [0075], [0083], [0085], [0088], [0089]) discloses a cloud environment including storage resources in various nodes (fog, regional or central) used to identify optimal locations for storing data and associated processing based on latency
Brown, Awasthi and Bhorkar  are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Bhorkar, that the use of a service node improves performance by maintaining a list of performance requirements and QOS parameters to dynamically optimize data/application placement and routing to meet service agreements (Bhorkar  [0044], [0069], [0071]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bhorkar’s use of a service node in the system of Brown and Awasthi to improve performance by maintaining a list of performance requirements and QOS parameters to dynamically optimize data/application placement and routing to meet service agreements.

As per claim 5 , the combination of  Brown and Awasthi teaches all the limitations of claim 1  from which claim 5 depends.
the combination of  Brown and Awasthi does not explicitly teach “wherein the physical location associated with the pattern of access requests is determined from a geotag in the access requests.”
However, Bhorkar teaches “wherein the physical location associated with the pattern of access requests is determined from a geotag in the access requests.” Bhorkar Figure 2J element 2104, [0042], [0070], [0073]-[0075] discloses performing optimization for data placement when Application/API location is known and that geo-tagging functions may be enabled for data transmitted to fog (edge) nodes  
Brown, Awasthi and Bhorkar  are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Bhorkar, that the use of a service node improves performance by maintaining a list of performance requirements and QOS parameters to dynamically optimize data/application placement and routing to meet service agreements (Bhorkar  [0044], [0069], [0071]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bhorkar’s use of a service node in the system of Brown and Awasthi to improve performance by maintaining a list of performance requirements and QOS parameters to dynamically optimize data/application placement and routing to meet service agreements

As per claim 6 , the combination of  Brown and Awasthi teaches all the limitations of claim 1  from which claim 6 depends.
the combination of  Brown and Awasthi does not explicitly teach “wherein at least one of the first storage system and the second storage system is a cloud-based storage system.”
However, Bhorkar teaches “wherein at least one of the first storage system and the second storage system is a cloud-based storage system.” Bhorkar  [0053]-[0056], (see also Figure 3, [0058], [0075], [0083], [0085], [0088], [0089]) discloses a cloud environment including storage resources in various nodes (fog, regional or central) used to identify optimal locations for storing data and associated processing based on latency  
Brown, Awasthi and Bhorkar  are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Bhorkar, that the use of a service node improves performance by maintaining a list of performance requirements and QOS parameters to dynamically optimize data/application placement and routing to meet service agreements (Bhorkar  [0044], [0069], [0071]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bhorkar’s use of a service node in the system of Brown and Awasthi to improve performance by maintaining a list of performance requirements and QOS parameters to dynamically optimize data/application placement and routing to meet service agreements.

Referring to claims 8, 13 and 18, taking claim 13 as exemplary, the combination of  Brown and Awasthi teaches all the limitations of claim 11  from which claim 13 depends.
the combination of  Brown and Awasthi does not explicitly teach “cause the apparatus to carry out the step of observing a data path latency in servicing the access requests for the dataset.”
However, Bhorkar teaches “cause the apparatus to carry out the step of observing a data path latency in servicing the access requests for the dataset.” Bhorkar  [0036], [0038], [0039], [0044] discloses monitoring of intra-node and inter-node latencies in order to meet application’s latency requirements by optimizing placement of data, applications or both. 
Brown, Awasthi and Bhorkar  are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Bhorkar, that the use of a service node improves performance by maintaining a list of performance requirements and QOS parameters to dynamically optimize data/application placement and routing to meet service agreements (Bhorkar  [0044], [0069], [0071]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bhorkar’s use of a service node in the system of Brown and Awasthi to improve performance by maintaining a list of performance requirements and QOS parameters to dynamically optimize data/application placement and routing to meet service agreements.
As per the non-exemplary claims 8 and 18, these claims have similar limitations and are rejected based on the reasons given above.

As per claim 10 , the combination of  Brown and Awasthi teaches all the limitations of claim 1  from which claim 10 depends.
the combination of  Brown and Awasthi does not explicitly teach “determining, in dependence upon one or more policies, whether to permit the dataset to be migrated from the first storage system to the second storage system.”
However, Bhorkar teaches “determining, in dependence upon one or more policies, whether to permit the dataset to be migrated from the first storage system to the second storage system.” Bhorkar [0063] discloses policies restricting data placement
Brown, Awasthi and Bhorkar  are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Bhorkar, that the use of a service node improves performance by maintaining a list of performance requirements and QOS parameters to dynamically optimize data/application placement and routing to meet service agreements (Bhorkar  [0044], [0069], [0071]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bhorkar’s use of a service node in the system of Brown and Awasthi to improve performance by maintaining a list of performance requirements and QOS parameters to dynamically optimize data/application placement and routing to meet service agreements.



Claim(s) 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Publication Number 2019/0102091) in view of Awasthi (U.S. Publication Number 2020/0293501) and further view of Heckey (U.S. Publication Number 2021/0157662).

As per claim 4 , the combination of  Brown and Awasthi teaches all the limitations of claim 2  from which claim 4  depends.
the combination of  Brown and Awasthi does not explicitly teach “wherein at least two of the computing devices are quantum computing nodes.”
However, Heckey teaches “wherein at least two of the computing devices are quantum computing nodes.” Heckey Figure 2 elements 204 a…d, [0035] discloses at least two computing devices located at quantum hardware providers.
Brown, Awasthi and Heckey are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Heckey, that using a quantum computing service improves performance by enabling customers to seamlessly use different quantum computing technologies without requiring customers to have knowledge of quantum computing technologies (Heckey [0034], [0069], [0071]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Heckey’s quantum computing service in the system of Brown and Awasthi to improve performance by enabling customers to seamlessly use different quantum computing technologies without requiring customers to have knowledge of quantum computing technologies


Claim(s) 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (U.S. Publication Number 2019/0102091) in view of Awasthi (U.S. Publication Number 2020/0293501) and further view of Baughman (U.S. Publication Number 2021/0208943)

Referring to claims 9, 14 and 19, taking claim 14 as exemplary, the combination of  Brown and Awasthi teaches all the limitations of claim 11  from which claim 14 depends.
the combination of  Brown and Awasthi does not explicitly teach “responsive to completing a workload after migration of the dataset, initiating migration of the dataset from the second storage system to the first storage system, wherein the dataset is merged with another dataset stored on the first storage system”
However, Baughman teaches “responsive to completing a workload after migration of the dataset, initiating migration of the dataset from the second storage system to the first storage system, wherein the dataset is merged with another dataset stored on the first storage system” Baughman Figure 5 elements 520, 534, 536, 538, 546, 510, 512, 514, 540, 542, 544, 546, [0058], [0061], [0073]-[0076], (see also [0008], [0060], [0064], claim 17) discloses that upon distributing computation workloads (i.e. a component part of an application or algorithm) among a plurality of computing nodes for processing a corresponding part of the Application/Algorithm, results of each portion of the full distributed computational workload are cached (i.e. merged) on an edge server to provide to client compute nodes
Brown, Awasthi and Baughman are analogous art because they are from the same field of endeavor namely, memory management.
A person of ordinary skill in the art before the effective filing date of the claimed invention have recognized, and as taught by Baughman, that distributing computational workload of applications among computing resources improves performance by calculating a computing gravity in order to determine fit between computational workload and computational nodes thus decreasing network latency, load times, response times and increasing data transport speed/ performance to user requests (Baughman [0058], [0068]). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Baughman distributing of computational workload of applications among computing resources in the system of Brown and Awasthi to improve performance by calculating a computing gravity in order to determine fit between computational workload and computational nodes thus decreasing network latency, load times, response times and increasing data transport speed/ performance to user requests.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20190286373 A1 SERVICING I/O OPERATIONS IN A CLOUD-BASED STORAGE SYSTEM, KARUMBUNATHAN.
US 20140173232 A1 Method And Apparatus For Automated Migration Of Data Among Storage Centers, Reohr.
US 20210097641 A1 APPARATUS AND METHOD FOR REAL TIME GRAPHICS PROCESSING USING LOCAL AND CLOUD-BASED GRAPHICS PROCESSING RESOURCES, Iyer.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHILBA O PUCHE whose telephone number is (571)272-9163. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 07519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHILBA O PUCHE/Examiner, Art Unit 2132                                                                                                                                                                                                        11/08/2022

/MASUD K KHAN/Primary Examiner, Art Unit 2132